224 F.2d 720
CITY OF MEMPHIS, TENNESSEE, a Municipal Corporation, Appellant,v.A. E. MILLER, Administrative Officer, etc., et al.
No. 15154.
United States Court of Appeals Eighth Circuit.
July 20, 1955.

F. B. Gianotti, Jr., Wils Davis and Kenneth Larkey, Memphis, Tenn., for appellant.
James C. Hale and John A. Fogleman, Marion, Ark., for appellees.
PER CURIAM.


1
Appeal from District Court dismissed and cause remanded for entry of final judgment which will embody terms of contract entered into by parties pertaining to subject matter of suit, on stipulation.